THE COURT.
Since the submission of this cause which was instituted for the purpose of determining the location of the boundary lines of the City of Crescent City, there has come to our attention the act of the legislature approved June 3, 1921 (Stats. 1921, p. 1607; Act 896, p. 414, Deering's Gen. Laws), providing a proceeding or method for determining the boundary lines of cities, towns and counties which may be indefinite or uncertain from any cause. This act furnishes a full and complete remedy to cities, and by its provisions allows a full and complete investigation as to indefinite or uncertain boundaries; allows the introduction of testimony and maps, and gives a direct method of determining the true boundaries of cities, towns and counties. *Page 154
[1] Under such circumstances, where a complete remedy is afforded, the court is of the opinion that a proceeding inmandamus should not be entertained where the boundary lines of cities are sought to be determined, when such boundary lines are really a collateral issue. Besides, the real questions involved require the taking of testimony which may more properly be taken and introduced in the trial courts.
Being of the opinion that the alternative writ in this proceeding was inadvertently issued, it is hereby ordered that the same be, and it is hereby dismissed.